CHIEF JUSTICE WILLIAMS
delivered the opinion op the court:
The original judgment, ordering a sale of Johnson’s lands, slaves, &c., to pay his creditors, and directing that the aged and infirm slaves, Nancy and Harry, should be sold to the lowest bidder — that is, to the one who would provide for them, and bury them plainly and decently, for the least sum — to be paid out of the assets of the insolvent debtor, was only providing out of his estate for both the legal and moral obligation resting on him to take care of his aged and infirm slaves. Had these slaves not been sold, Johnson would have been released from this *412obligation when the United States Government abolished the relation of master and slave; having destroyed his right to the labor and control of these negroes, it released him from his legal obligation to support them, and placed them where all other free paupers b'elong, as a charge upon public charity.
As the Government released the slave from all legal control and interest of the master, so it released him from all legal obligation to the slave.
The bank got Johnson’s legal rights to these aged and infirm slaves, and was entitled to their services, whatever may have been the value thereof, and bec.ame legally responsible for their maintenance whilst remaining slaves, and for decent burial if they should die in slavery; but wdien the right to control the service of these* slaves ceased by the political action of the Government, the bank’s legal liability to maintain and bury them was also abolished.
Wherefore, the judgment is reversed, with directions to dismiss all proceedings against the bank to compel it to maintain said infirm negroes since the adoption of the Thirteenth Amendment to the United States Constitution.